Honorable   Louis Dugas Jr.
Chairman,   Contlngent   Expense Committee
House of Representatives
Austin,   Texas
                               Opinion NO. V/W-148
                                Re:       Do the provlslons     of House Simple
                                          Resolution    No. 516, and House
                                          Simple Resolution     No. 522 of the
                                          55th Legislature,     affect  the
                                          opinion    of the Attorney   General
                                          as to the constitutionality       of
                                          House Simple Resolution      No. 284
                                          of the 55th Legislature      as ex-
                                          pressed    in Attorney General’s
                                          Opinion W-131.
Dear Mr. Dugas:

             This   opinion Is In response        to your letter    of May 23,
1957,    In which   you make the following        statement:
               “In view of your recent    opinion,    No. W-131
        regarding   the constitutionality      of House Simple
        Resolution    No. 284, the Members of the Contengent
        Expense Committee respectfully       request   an offl-
        clal opinion of the above resolution         in conjunc-
        tion with the two added resolutions,         H.S.R. No.
        516 and H.S.R. No. 522, which have just been
        passed.”
              House Simple   Resolution      No. 51.6 reads   as follows:
                “BE IT RESOLVED by the Texas House of Repre-
        sentatives,    That the words ‘official    telephone
        calls’    as used In House Simple Resolution      No. 284
        shall be construed     to mean only those calls which
        are made, necessary    by the fact that the person
        making such call 1s a Member of the House of Rep-
        resentatives,    and which such Member deems neces-
        sary to the proper     carrying  out of his duties     as
        a Member of the House of Representatives;         and,
        be It further
Honorable    Louis    Dugas,     Jr.,   page 2 (NW-148)



           “RESOLVED, that no Member of the House of
      Representatives       shall    be deprived    of the right
      to use his official         to31 credit    telephone card,
      except by a ma,lorlty         vote of ihe Uembere of the                       i
      Contingent      Expense Committee.

            House Simple       Resolution       No. 522 reada        a8 follows:
             “BE IT RESOLVED by the Texas House of Rep-
      resentatives,        That the use of telephones    for,
      official      calls,   as prescribed  by HSR No. 284, Is
      declared      to be in the public    interest,  and to be
      necessary       to the proper conduct of the business
      of the House of Representatives          during the in-
      terim."
            House Slmple       Resolution       No. 284 reads        as follows:
            "BE IT RESOLVEDby the Texas House of Rep-
      resentatives,       That the Committee on Contingent
      Expense be directed           to appropriate        from the
      Contingent       Expense Fund whatever           sums shall        be
      necessary      to pay for official          telephone        calls
      by Members of the House of Representatives                        dur-
      ing the Interim,         beginning      immediately        following
      sine die adjournment            of the Fifty-fifth           Legisla-
      ture-and      ending at the convening            of the Flfty-
      sixth Legislature.            It Is provided,         however,       that
      no Member shall        be allowed more than Twelve Dol-
      lars    ($12) monthly for telephone              calls,      and it Is
      further     provided     that no telephone          expense other
      than officials        calls     which are properly           charged
      to the Member's official             toll    credit     cards shall
      be paid by the Committee.               The Contingent          Expense
      Committee shall        make any necessary           rules     or regu-
      lations     concerning      ,lnterlm    telephone       calls     of
      Members and shall          have full authority           to enforce
      such rules       in whatever       uanner they deem necessary
      or advisable."
             'Attorney     General's      Oplnlon No. NW-131 (1957) In
holding.that        House Simple Resolution           No. 284 of the 55th Leg-
islature      is.unconstltutlonal           and an unlawful     use of State
Funds, cites        Attorney      General's    Opinion No. MS-43 (1953) and’
Attorney      General's      Opinion No. 0-3778 (1941).            These opinions
conclude      that the expenses         Incurred    as a result     of the actlvl-
tles    of khe Leglslatye           may properly      be dlv!ded    into two cate-
gories,       Legislative         and 'Personal     .
      -_      -
,




Honorable         Louis   Dugas,     jr,,   page    3   (WW-148)


                  Attorney   General’s        Opinion    No. O-3778       (1941)    defines
these       categories     as follows;
                    “It Is beliaved         that the matter of Legisla-
           tive and personal            expense may be rationalized            as
           follows.         Legislative       expense    Is that Incident
           to the workings           of the Legislature        as an actual
           law-making ~body, as a whole,                as the Legislature
           Itself,       when in session;         through    a special     com-
           mittee      delegated      by the Legislature         while In
            session      to work on a legislative            matter    between
            sessions;       through     personnel     employed to close
           matters       after    adjournment;       or through     employees
           maintained         between sessions        for the care of the
            legislative        halls    or for maintenance         of a central
            office      or clearing       house for legislative         matters
           between sessions.             These expenses       are for the
            mutual benefit          of all members -- for the Leglsla-
            ture itself.
                   Versonal      expense,    on the other hand, Is
           that incurred,        or which may be Incurred,       by a
           Member between sessions           working under his own
           will,    In his own discretion         and as a matter   of
           lndIvldual      enterprise      -- not as a part of the Leg-
           islature     In session        or under extraordinary    as-
           signment from the body between sessions.
                  “If, therefore,        an allowance    of expenses to
           individual       members of the Legislature         during a
           session,       or while on a committee      assignment     be-
           tween sessions,         Is presumptively    leglslatlve     ex-
           pense,     It does not follow       that an expense allow-
           ance to each member lndlscrfmlnately              between
           sessions       Is likewise    so.   To the contrary,      In our
           opinion      the latter    Is presumptively      personal   ex-’
           pense.
                   ‘%sentlally        this view Is grounded upon the
           historical      and constitutional       concept    of a State
           legislative       office,     together with the practical
           workings     of the constitutional        methods with refer-
           ence thereto,        and the discernible       weight of the
           cases In support          of such conclusion.”
               It Is our opinion       that the above quoted portions             of
    Attorney  General’s   Opinion No.      O-3778   (1941)     correctly    state
    the law regarding   this   matter.      It Is     therefore,       our opinion
    that the inclusion    of the statement,       I rom House Slmple Resolu-
    tlon NO. 516,
Honorable     Louis     Dugas,   Jr.,   page 4     (W-148)


      ‘1. . . That the words ‘official   telephone   calls’
      as used in House Simple Resolution     No. 284 shall
      be construed   to mean only those calls which are
      made necessary   by the fact that the person making
      such call 1s a Member of the House of Representa-
      tives,  and which such Member deems necessary       to
      the proper carrying    out of his duties   as a Member
      of the House of Representatives;     . . .I’
and .the    statement     from House Simple        Resolution   No. 522,
      ‘1. . . That the use of telephones          for official
      calls,  as prescribed       by HSR No. 284, 1s declared
      to be in the public        interest,  and to be necessary
      to the proper      conduct    of the business   of the House
      of Representatives       during the Interim.”
do not in any way alter        our opinion   concerning       the constitutlon-
ality    of House Simple Resolution      No. 284 of the 55th Leglsla-
ture.     If the expense does not occur under such circumstances
as to come within      the definition     of llleglslatlvs”      expense,     as
that term is defined       above, then we believe         that the additional
resolutions     as contained    ln House Simple Resolution         No. 516 and
House Simple Resolution       No. 522 can not change the status              of the
expense,     and that the payment of the expense would be an unlaw-
ful use of State Funds.


               The provisions    of House Slm?le Resolution       No.
       516 and House Simple Resolution          No. 522 of the 55th
       Legislature,      when construed     in csnjunctlon    with the
       provisions     o.f House Simple Resolution        No. 284 of
       the 55th Legislature,        do not in .my way vary the
       opinion of the Attorney        General AS to the constitu-
       tionality    of House Simple Resolu;lon         No. 284, 3s
       expressed     In Attorney    General’s   Opinion No. WW-131
        0957) g
                                         Yours 7ery truly,
                                            WILL WILSON
                                            Attorney General      of Texas




 iGR: 2f~:it:wb                                  Assistant
Honorable   Louis    Dugas,   Jr.,   page   5   (Uw148)



APPROVED:
OPINION COMMITTEE
H. Grady Chandler,      Chairman
Will Davis
Robert 0. Smith
Ed Cazares
REVIEWED FOR THE ATTORNEYGENERAL

BY:   Geo. P. Blackburn